Exhibit 10.41

 

EXECUTION VERSION

 

 

SYSCO CORPORATION STOCKHOLDERS AGREEMENT

Dated as of December 8, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I GOVERNANCE      3    1.1  

Composition of the Board of Directors at the Closing

     3    1.2  

Continuing Composition of the Board of Directors

     4    1.3  

Objection to Investor Designee

     5    1.4  

No Adverse Action; Voting Agreement

     6    1.5  

Termination of Board Designation Rights

     7    1.6  

Information Rights

     7    ARTICLE II TRANSFERS; STANDSTILL PROVISIONS      9    2.1  

Transfer Restrictions

     9    2.2  

Standstill Provisions

     11    ARTICLE III NON-COMPETITION; NON-SOLICIT      13    3.1  

Non-Competition; Non-Solicit

     13    3.2  

Outside Activities

     15    ARTICLE IV REPRESENTATIONS AND WARRANTIES      16    4.1  

Representations and Warranties of the Investors

     16    4.2  

Representations and Warranties of CD&R

     16    4.3  

Representations and Warranties of KKR

     16    4.4  

Representations and Warranties of the Company

     17    ARTICLE V REGISTRATION      17    5.1  

Demand Registrations

     17    5.2  

Piggyback Registrations

     20    5.3  

Shelf Registration Statement

     21    5.4  

Withdrawal Rights

     23    5.5  

Holdback Agreements

     23    5.6  

Registration Procedures

     24    5.7  

Registration Expenses

     29    5.8  

Miscellaneous

     30    5.9  

Registration Indemnification

     31    ARTICLE VI DEFINITIONS      33    6.1  

Defined Terms

     33    6.2  

Interpretation

     40   



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS      41    7.1  

Term

     41    7.2  

Notices

     41    7.3  

Investor Actions

     43    7.4  

Amendments and Waivers

     43    7.5  

Successors and Assigns

     43    7.6  

Severability

     43    7.7  

Counterparts

     43    7.8  

Entire Agreement

     44    7.9  

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

     44    7.10  

Specific Performance

     45    7.11  

No Third Party Beneficiaries

     45    7.12  

No Recourse

     45   

Schedules and Exhibits

 

Schedule I    Specified Entities Exhibit A    Form of Joinder

 

-2-



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT, dated as of December 8, 2013 (this “Agreement”), among
Sysco Corporation, a Delaware corporation (the “Company”), Clayton, Dubilier &
Rice, LLC (“CD&R”), Kohlberg Kravis Roberts & Co. L.P. (“KKR”) and each of the
stockholders whose name appears on the signature pages hereto and any person who
becomes a party pursuant to Section 2.1(b)(i) hereof.

W I T N E S S E T H :

WHEREAS, on the date hereof, the Company, USF Holding Corp., a Delaware
corporation (“Unicorn”), Scorpion Corporation I, Inc., a Delaware corporation
(“Merger Sub One”) and Scorpion Company II, LLC, a Delaware limited liability
company (“Merger Sub Two”) intend to enter into an Agreement and Plan of Merger
(as it may be amended from time to time, the “Merger Agreement”) pursuant to
which, among other things, Merger Sub One will be merged with and into Unicorn,
followed by a merger of Unicorn with and into Merger Sub Two (the “Merger”),
with Merger Sub Two continuing as the surviving company and a wholly owned
subsidiary of the Company, on the terms and subject to the conditions set forth
in the Merger Agreement;

WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, each share of outstanding common stock of Unicorn, par value $0.01
per share (the “Unicorn Common Stock”) shall be converted in the Merger into
(i) shares of common stock, par value $1.00 per share, of the Company (the
“Company Common Stock”) and/or (ii) cash, on the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, in connection with the Merger, the Investors (as defined below) are
expected to receive shares of Company Common Stock (the shares of Company Common
Stock received by the Investors in the Merger, the “Shares”) representing, in
the aggregate, approximately 13% of the Company’s outstanding shares, after
giving effect to the issuance of such Shares; and

WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding the Investors’ ownership of the Shares.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

GOVERNANCE

1.1 Composition of the Board of Directors at the Closing. On or prior to the
date of the Closing, (i) the Company’s board of directors (the “Board”) shall
take (or has taken) all action necessary and appropriate (including by amending
the bylaws of the Company, if necessary) to cause the number of directors on the
Board to be increased by two and (ii) the Board shall appoint (1) Richard J.
Schnall as the initial CD&R Investor Designee and (2) Michael Calbert as the
initial KKR Investor Designee to the Board.

 

-3-



--------------------------------------------------------------------------------

1.2 Continuing Composition of the Board of Directors.

(a) Following the Closing, subject to the other provisions of this Section 1.2,
including Section 1.2(b) and Section 1.3, at each annual or special meeting of
the stockholders of the Company at which directors are to be elected to the
Board, the Company will nominate and use its reasonable best efforts (which
shall, subject to Applicable Law, include the inclusion in any proxy statement
prepared, used, delivered or publicly filed by the Company to solicit the vote
of its stockholders in connection with any such meeting the recommendation of
the Board that stockholders of the Company vote in favor of the slate of
directors, including the CD&R Investor Designee and/or the KKR Investor
Designee) to cause the stockholders to elect to the Board a slate of directors
which includes (i) prior to a CD&R Investor Rights Termination Event, one CD&R
Investor Designee and (ii) prior to a KKR Investor Rights Termination Event. one
KKR Investor Designee).

(b) Upon reasonable prior written notice by the Company, the CD&R Investors and
the KKR Investors shall notify the Company of the identity of the proposed CD&R
Investor Designee and KKR Investor Designee, respectively, in writing, on or
before the time such information is reasonably requested by the Board or the
Corporate Governance and Nominating Committee for inclusion in a proxy statement
for a meeting of stockholders, together with all information about the proposed
CD&R Investor Designee or KKR Investor Designee, as applicable, as shall be
reasonably requested by the Board or the Corporate Governance and Nominating
Committee and of the type of information requested by the Board or the Corporate
Governance and Nominating Committee of any other person nominated for election
to the Board (including, at a minimum, any information regarding the proposed
CD&R Investor Designee or KKR Investor Designee, as applicable, to the extent
required by applicable securities laws or for any other person nominated for
election to the Board).

(c) Subject to Section 1.2(b) and Section 1.3, so long as no CD&R Investor
Rights Termination Event has occurred in the event of the death, disability,
removal or resignation of the CD&R Investor Director the Board will promptly
appoint as a replacement CD&R Investor Director, the CD&R Investor Designee
designated by CD&R to fill the resulting vacancy, and such individual shall then
be deemed a CD&R Investor Director for all purposes hereunder; provided, that,
for the avoidance of doubt and notwithstanding anything to the contrary
contained herein, without limiting the rights of CD&R under this Section 1.2
with respect to subsequent annual or special meetings of the stockholders of the
Company at which directors are to be elected to the Board, neither the Company
nor the Board shall be under any obligation to appoint any CD&R Investor
Director to the Board in the event of the failure of a CD&R Investor Designee to
be elected to the Board at any annual or special meeting of the stockholders of
the Company at which such CD&R Investor Designee stood for election but was
nevertheless not elected. So long as no CD&R Investor Rights Termination Event
has occurred, the Board will not remove the CD&R Investor Director without the
prior written consent of CD&R, unless the CD&R Investor Director is no longer
eligible for designation as a member of the Board pursuant to Section 1.3.

(d) Subject to Section 1.2(b) and Section 1.3, so long as no KKR Investor Rights
Termination Event has occurred in the event of the death, disability, removal or
resignation of the KKR Investor Director the Board will promptly appoint as a
replacement KKR Investor Director the KKR Investor Designee designated by KKR to
fill the resulting vacancy, and such

 

-4-



--------------------------------------------------------------------------------

individual shall then be deemed a KKR Investor Director for all purposes
hereunder; provided, that, for the avoidance of doubt and notwithstanding
anything to the contrary contained herein, without limiting the rights of KKR
under this Section 1.2 with respect to subsequent annual or special meetings of
the stockholders of the Company at which directors are to be elected to the
Board, neither the Company nor the Board shall be under any obligation to
appoint any KKR Investor Director to the Board in the event of the failure of a
KKR Investor Designee to be elected to the Board at any annual or special
meeting of the stockholders of the Company at which such KKR Investor Designee
stood for election but was nevertheless not elected. So long as no KKR Investor
Rights Termination Event has occurred, the Board will not remove the KKR
Investor Director without the prior written consent of KKR, unless the KKR
Investor Director is no longer eligible for designation as a member of the Board
pursuant to Section 1.3.

(e) The Company will at all times provide the CD&R Investor Director (in his or
her capacity as a member of the Board) and the KKR Investor Director (in his or
her capacity as a member of the Board) with the same rights to indemnification
and exculpation that it provides to the other members of the Board. The Company
acknowledges and agrees that any such obligations to indemnify or advance
expenses to the CD&R Investor Director or the KKR Investor Director, as
applicable, in his or her capacity as such, for the matters covered by such
indemnification obligations shall be the primary source of indemnification and
advancement of such CD&R Investor Director and KKR Investor Director, as
applicable, in connection therewith, and any obligation on the part of any
Investor Indemnitor under any Investor Indemnification Agreement to indemnify or
advance expenses to such CD&R Investor Director or KKR Investor Director shall
be secondary to the Company’s obligation and shall be reduced by any amount that
such CD&R Investor Director or KKR Investor Director may collect as
indemnification or advancement from the Company. In the event that the Company
fails to indemnify or advance expenses to the CD&R Investor Director or KKR
Investor Director as required by such indemnification obligations and this
Agreement (such unpaid amounts, the “Unpaid Indemnitee Amounts”), and any
Investor Indemnitor makes any payment to such CD&R Investor Director or KKR
Investor Director in respect of indemnification or advancement of expenses under
any Investor Indemnification Agreement on account of such Unpaid Indemnitee
Amounts, such Investor Indemnitor shall be subrogated to the rights of such CD&R
Investor Director or KKR Investor Director, as applicable, under this Agreement
in respect of such Unpaid Indemnitee Amounts.

1.3 Objection to Investor Designee. Notwithstanding the provisions of this
Article I, the CD&R Investors will not be entitled to designate any CD&R
Investor Designee (or, for the avoidance of doubt, any CD&R Investor Director),
and the KKR Investors will not be entitled to designate any KKR Investor
Designee (or, for the avoidance of doubt, any KKR Investor Director) to, the
Board pursuant to this Article I in the event that the Board reasonably
determines that (i) the election of such CD&R Investor Designee or such KKR
Investor Designee, as applicable, to the Board would cause the Company to not be
in compliance with Applicable Law, (ii) such CD&R Investor Designee or such KKR
Investor Designee, as applicable, has been involved in any of the events
enumerated in Item 2(d) or (e) of Schedule 13D under the Exchange Act or
Item 401(f) of Regulation S-K under the Securities Act or is subject to any
order, decree or judgment of any Governmental Authority prohibiting service as a
director of any public company or (iii) such CD&R Investor Designee or such KKR
Investor Designee, as applicable, is not reasonably acceptable to the Board or
Corporate Governance and Nominating Committee. In any such case

 

-5-



--------------------------------------------------------------------------------

described in clauses (i), (ii) or (iii) of the immediately preceding sentence,
the CD&R Investors or the KKR Investors, as applicable, will withdraw the
designation of such proposed CD&R Investor Designee or KKR Investor Designee, as
applicable, and, so long as no CD&R Investor Rights Termination Event or KKR
Investor Rights Termination Event has occurred, as applicable, be permitted to
designate a replacement therefor (which replacement CD&R Investor Designee or
KKR Investor Designee, as applicable, will also be subject to the requirements
of this Section 1.3).

1.4 No Adverse Action; Voting Agreement.

(a) Until the occurrence of any CD&R Investor Rights Termination Event or KKR
Investor Rights Termination Event, as applicable, without the prior consent of
the CD&R Investors or the KKR Investors, as applicable, except as required by
Applicable Law, the Company shall not take any action to cause the amendment of
its charter or bylaws such that any of the CD&R Investors’ rights or the KKR
Investors’ rights, respectively, under this Article I would not be given full
effect; provided, that, for the avoidance of doubt, the foregoing shall not
prohibit any increase or decrease in the size of the Board to the extent such
decrease does not affect the CD&R Investors’ or the KKR Investors’ rights to
designate a CD&R Investor Designee or KKR Investor Designee, respectively, to
the Board.

(b) Until six months after the date (i) with respect to the CD&R Investors’
obligations hereunder, there is no CD&R Investor Director serving as a director
on the Board (and the CD&R Investors either no longer having any rights under
this Article I to designate any CD&R Investor Designee to serve on the Board or
irrevocably waiving any such rights), and (ii) with respect to the KKR
Investors’ obligations hereunder, no KKR Investor Director serving as a director
on the Board (and the KKR Investors either no longer having any rights under
this Article I to designate any KKR Investor Designee to serve on the Board or
irrevocably waiving any such rights), each CD&R Investor and KKR Investor,
respectively, agrees to cause each Voting Security Beneficially Owned by it to
be voted by proxy (returned sufficiently in advance of the deadline for proxy
voting for the Company to have the reasonable opportunity to verify receipt)
mailed to the stockholders of the Company in connection with the solicitation of
any proxy (including, if applicable, through the execution of one or more
written consents if stockholders of the Company are requested to vote through
the execution of an action by written consent in lieu of any such annual or
special meeting of stockholders of the Company): (x) in favor of all those
persons nominated to serve as directors of the Company by the Board or the
Corporate Governance and Nominating Committee and (y) with respect to any other
action, proposal or other matter to be voted upon by the stockholders of the
Company (including through action by written consent), in accordance with the
recommendation of the Board; provided, however, that following the occurrence of
a CD&R Investor Rights Termination Event pursuant to clause (i) of the
definition of such term, this Section 1.4(b) shall immediately cease to apply to
the CD&R Investors upon such date as there is no CD&R Investor Director serving
as a director on the Board, and following the occurrence of a KKR Investor
Rights Termination Event pursuant to clause (i) of the definition of such term,
this Section 1.4(b) shall immediately cease to apply to the KKR Investors upon
such date as there is no KKR Investor Director serving as a director on the
Board.

 

-6-



--------------------------------------------------------------------------------

1.5 Termination of Rights.

(a) Immediately upon the occurrence of any CD&R Investor Rights Termination
Event, all obligations of the Company with respect to CD&R and any CD&R Investor
Director or CD&R Investor Designee pursuant to this Article I shall forever
terminate and, unless otherwise consented to by a majority of the members of the
Board (in each case, excluding the CD&R Investor Director), CD&R shall cause the
CD&R Investor Director to immediately resign from the Board.

(b) Immediately upon the occurrence of any KKR Investor Rights Termination
Event, all obligations of the Company with respect to KKR and any KKR Investor
Director or KKR Investor Designee pursuant to this Article I shall forever
terminate and, unless otherwise consented to by a majority of the members of the
Board (in each case, excluding the KKR Investor Director), KKR shall cause the
KKR Investor Director to immediately resign from the Board.

1.6 Information Rights; Committees.

(a) Subject to Section 1.6(b), prior to a CD&R Investor Rights Termination Event
or a KKR Investor Rights Termination Event, as applicable, (i) the Company and
its subsidiaries will prepare and provide, or cause to be prepared and provided,
to the CD&R Investor Director or KKR Investor Director (in each case in his or
her capacity as such), if any, any information, and access to any information,
relating to the management, operations and finances of the Company and its
subsidiaries as and when provided to non-management Directors of the Company and
(ii) the Company and its subsidiaries will give notice of each meeting of any
committee of the Board (at the same time such notice is provided to any
committee member) to the CD&R Investor Director and the KKR Investor Director,
provide all information provided to members of each such committee
simultaneously to the CD&R Investor Director and the KKR Investor Director and
permit the CD&R Investor Director and the KKR Investor Director to attend all
such committee meetings as an observer.

(b) In furtherance of and not in limitation of any other similar agreement such
party or any of its Representatives or Affiliates may have with the Company or
its subsidiaries or Unicorn or its affiliates, each of the Investors hereby
agrees that all Confidential Information with respect to the Company, its
subsidiaries and its and their businesses, finances and operations shall be kept
confidential by it and shall not be disclosed by it in any manner whatsoever,
except as permitted by this Section 1.6(b). Any Confidential Information may be
disclosed:

(i) by an Investor (w) to each other Investor and each other Investor’s
respective directors, managers, officers, employees and authorized
representatives (including attorneys, accountants, consultants, bankers and
financial advisors thereof), but only for so long as both a CD&R Investor
Director and a KKR Investor Director serve as directors on the Board, (x) to any
of its Affiliates, (y) to such Investor’s or such Affiliate’s respective
directors, managers, officers, employees and authorized representatives
(including attorneys, accountants, consultants, bankers and financial advisors
thereof) and (z) in the case of any Investor that is a limited partnership,
limited liability company or other investment vehicle, to any current or
prospective direct or indirect general partner, limited partner, member,
equityholder or management company of such Investor or any former direct or
indirect general partner, limited partner, member, equityholder or management
company which retained an economic interest in such Investor (or any

 

-7-



--------------------------------------------------------------------------------

employee, attorney, accountant, consultant, banker or financial advisor or
representative of any of the foregoing) (each of the Persons described in clause
(z), collectively, “Investor Related Persons” and each of the Persons described
in clauses (x), (y) and (z) (but, for the avoidance of doubt, not those
described in clause (w)), collectively, for purposes of this Section 1.6(b) and
the definition of Confidential Information, “Representatives”), in each case,
solely if and to the extent any Representative needs to be provided such
Confidential Information to assist such Investor (as the case may be) (or its
Affiliates or, in the case of the Investors, any Investor Related Persons, as
applicable) in evaluating or reviewing its existing or prospective direct or
indirect investment in the Company, including in connection with the disposition
thereof, and each Representative of an Investor shall be deemed to be bound by
the provisions of this Section 1.6(b) ( provided, that with respect to Investor
Related Persons, such Persons shall instead be deemed to be bound by any
confidentiality agreement or obligation to which such Person is a party or is
otherwise bound, which has restrictions substantially similar to this
Section 1.6(b)) and such Investor shall be responsible for any breach of this
Section 1.6(b) (or such other agreement or obligation, as applicable) by any
such Representative;

(ii) by an Investor or any of its Representatives to the extent the Company
consents in writing;

(iii) by an Investor or any Investor Related Person or any of their respective
Representatives to a potential Transferee (so long as such Transfer is permitted
hereunder); provided, that such Transferee agrees to be bound by the provisions
of this Section 1.6(b) (or a confidentiality agreement having restrictions
substantially similar to this Section 1.6(b)) and such Investor shall be
responsible for any breach of this Section 1.6(b) (or such confidentiality
agreement) by any such Transferee and, in any case, such Investor shall remain
liable for any breach of any such provisions by such Transferee; and

(iv) by any Investor or any Investor Related Person or any of their respective
Representatives or any Person referred to in clause (i)(w) above to the extent
that such Investor, Investor Related Person, Representative or Person referred
to in clause (i)(w) above has received advice from its counsel (including
in-house counsel) that it is legally compelled to do so or is required to do so
to comply with Applicable Law or legal process or Governmental Authority request
or the rules of any securities exchange or the rules and regulations of any SRO;
provided, that prior to making such disclosure, such Person uses commercially
reasonable efforts to preserve the confidentiality of the Confidential
Information to the extent permitted by Applicable Law, including, to the extent
reasonably practicable and permitted by Applicable Law, (A) consulting with the
Company regarding such disclosure and (B) if reasonably requested by the
Company, assisting the Company, at the Company’s expense, in seeking a
protective order to limit the scope of or prevent the requested disclosure;
provided, further, that such Investor, Investor Related Person, Representative
or Person referred to in clause (i)(w) above, as the case may be, uses
reasonable best efforts to disclose only that portion of the Confidential
Information as is requested by the applicable Governmental Authority or as is,
based on the advice of its counsel (including in-house counsel), legally
required or compelled.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (i) without limiting any such
KKR Investor Director’s fiduciary duties under Applicable Law, and subject to
Section 3.2, each of the parties hereto hereby consents to the KKR Investor
Director sharing any information such KKR Investor Director (in his or her
capacity as such) receives from the Company with officers, directors, members,
employees, attorneys, accountants, consultants, bankers and financial advisors
of KKR, the KKR Investors, the KKR Investment Funds and their respective
Affiliates (other than any portfolio companies thereof) in each case, who shall
agree to be bound by the provisions of this Section 1.6(b) (or to be bound by
any confidentiality agreement or obligation to which such Person is a party or
is otherwise bound, which has restrictions substantially similar to this
Section 1.6(b)) (and KKR shall also remain responsible for any breach of such
provisions, or such other agreements or obligations, as applicable, by any such
Person), for the internal use by KKR, the KKR Investors, the KKR Investment
Funds and such Affiliates of any such information, subject, however, to (x) KKR,
the KKR Investors, the KKR Investment Funds and their respective Affiliates
maintaining adequate procedures to prevent such information from being used in
connection with the purchase or sale of securities of the Company in violation
of Applicable Law and (y) compliance by KKR, the KKR Investors, the KKR
Investment Funds and their respective Affiliates with the confidentiality
provisions set forth in this Section 1.6(b) and (ii) without limiting any such
CD&R Investor Director’s fiduciary duties under Applicable Law, and subject to
Section 3.2, each of the parties hereto hereby consents to the CD&R Investor
Director sharing any information such CD&R Investor Director (in his or her
capacity as such) receives from the Company with officers, directors, members,
employees, attorneys, accountants, consultants, bankers and financial advisors
of CD&R, the CD&R Investors, the CD&R Investment Funds and their respective
Affiliates (other than any portfolio companies thereof) in each case, who shall
agree to be bound by the provisions of this Section 1.6(b) (or to be bound by
any confidentiality agreement or obligation to which such Person is a party or
is otherwise bound, which has restrictions substantially similar to this
Section 1.6(b)) (and CD&R shall also remain responsible for any breach of such
provisions, or such other agreements or obligations, as applicable, by any such
Person), for the internal use by CD&R, the CD&R Investors, the CD&R Investment
Funds and such Affiliates of any such information, subject, however, to
(x) CD&R, the CD&R Investors, the CD&R Investment Funds and their respective
Affiliates maintaining adequate procedures to prevent such information from
being used in connection with the purchase or sale of securities of the Company
in violation of Applicable Law and (y) compliance by CD&R, the CD&R Investors,
the CD&R Investment Funds and their respective Affiliates with the
confidentiality provisions set forth in this Section 1.6(b).

ARTICLE II

TRANSFERS; STANDSTILL PROVISIONS

2.1 Transfer Restrictions.

(a) Other than solely in the case of a Permitted Transfer, no Investor shall
Transfer any Shares prior to the date that is fifteen (15) months after the
Closing (such period, the “Restricted Period”).

 

-9-



--------------------------------------------------------------------------------

(b) “Permitted Transfers” mean, in each case, so long as such Transfer is in
accordance with Applicable Law and, solely in the case of sub-clause (i) below,
any such Transfer would not result in the CD&R Investors or the KKR Investors
exceeding the CD&R Ownership Limit or the KKR Ownership Limit, respectively:

(i) a Transfer to a Permitted Transferee of the applicable Investor, so long as
such Permitted Transferee, in connection with such Transfer, executes a joinder
to this Agreement in the form attached as Exhibit A hereto, in which such
Permitted Transferee agrees to be a “CD&R Investor,” in the case of a Transfer
by a CD&R Investor or a “KKR Investor,” in the case of a Transfer by a KKR
Investor; or

(ii) a Transfer solely to tender into a tender or exchange offer commenced by a
third party (for the avoidance of doubt, not in violation of this Agreement) or
by the Company; provided, that with respect to an unsolicited tender or exchange
offer commenced by a third party, such Transfer shall be permitted only if
(A) such tender or exchange offer includes an irrevocable minimum tender
condition of no less than a majority of the then-outstanding shares of Company
Common Stock and (B) as of the expiration of such offer (x) no stockholder
rights plan or analogous “poison pill” of the Company is in effect or (y) the
Board has affirmatively publicly recommended to the Company’s stockholders that
such stockholders tender into such offer and has not publicly withdrawn or
changed such recommendation.

(c) Notwithstanding anything to the contrary contained herein, including Article
V hereof and the expiration or inapplicability of the Restricted Period, no
Investor shall Transfer any Voting Securities:

(i) other than in accordance with all Applicable Laws and the other terms and
conditions of this Agreement;

(ii) except in a Permitted Transfer, in one or more transactions in which any
Person or Group, to such Investor’s knowledge, after giving effect to such
Transfer, would Beneficially Own 5% or more of the Total Voting Power or the
Total Economic Interest; provided that the restriction in this clause (ii) shall
not apply to Transfers effected solely through a bona fide Underwritten Offering
pursuant to an exercise of the registration rights provided in Article V of this
Agreement; or

(iii) except in a Permitted Transfer, on any given day in an amount (in
aggregate for the CD&R Investors and their Affiliates, or the KKR Investors and
their Affiliates, respectively), greater than 5% of the average daily trading
volume of Company Common Stock for the 20-trading day period immediately
preceding the date of such Transfer (the “Volume Limitation”); provided, that
the Volume Limitation shall not apply to Transfers effected through an offering
of Registrable Securities pursuant to an exercise of the registration rights
provided in Article V of this Agreement.

(d) Without limiting any other provision of this Article II, prior to the
expiration of any Restricted Period with respect to any Investor, the CD&R
Investors and the KKR Investors will discuss with the Company their contemplated
plans for the orderly disposition, in accordance with the Volume Limitation, of
Voting Securities by such Investor.

 

-10-



--------------------------------------------------------------------------------

(e) Any Transfer or attempted Transfer of Voting Securities in violation of this
Section 2.1 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company.

(f) With respect to any KKR Investor or CD&R Investor, any certificates for
Shares shall bear a legend or legends (and appropriate comparable notations or
other arrangements will be made with respect to any uncertificated shares)
referencing restrictions on Transfer of such Shares under the Securities Act and
under this Agreement, which legend shall state in substance:

“The securities evidenced by this certificate may not be offered or sold,
transferred, pledged, hypothecated or otherwise disposed of except (i) pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the “ Securities Act,” (ii) to the extent applicable, pursuant to Rule
144 under the Securities Act (or any similar rule under the Securities Act
relating to the disposition of securities), or (iii) pursuant to an available
exemption from registration under the Securities Act.

The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Stockholders Agreement dated as of December 8, 2013,
among the Company and certain other parties thereto (a copy of which is on file
with the Secretary of the Company).”

(g) Notwithstanding the foregoing subsection (f), the holder of any
certificate(s) for Shares shall be entitled to receive from the Company new
certificates for a like number of Shares not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder (i) at such time as such restrictions are no longer applicable,
and (ii) with respect to the restriction on Transfer of such Shares under the
Securities Act or any other applicable Foreign or State Act, unless such Shares
are sold pursuant to a registration statement, subject to delivery of an opinion
of counsel to such holder, which opinion is reasonably satisfactory in form and
substance to the Company and its counsel, that the restriction referenced in
such legend (or such notations or arrangements) is no longer required in order
to ensure compliance with the Securities Act or any such other applicable
Foreign or State Act.

2.2 Standstill Provisions.

(a) During the Standstill Period, the KKR Investors, the CD&R Investors, KKR and
CD&R shall not, directly or indirectly, and shall not permit any of their
Controlled Affiliates, directly or indirectly, to, and neither CD&R nor KKR
shall permit any CD&R Investment Fund or KKR Investment Fund, respectively,
directly or indirectly, to (i) acquire, agree to acquire, propose or offer to
acquire, or facilitate the acquisition or ownership of, Voting Securities, or
securities of the Company that are convertible, exchangeable or exercisable into
Voting Securities, other than (A) as a result of any stock split, stock dividend
or subdivision of Voting Securities or (B) any acquisition of shares of Company
Common Stock by any CD&R Non-Private Equity Business or KKR Non-Private Equity
Business, so long as after giving effect

 

-11-



--------------------------------------------------------------------------------

to such acquisition, all CD&R Non-Private Equity Businesses, in the aggregate,
or KKR Non-Private Equity Businesses, in the aggregate, respectively, would each
Beneficially Own less than 5% of the Total Voting Power and the Total Economic
Interest, (ii) deposit any Voting Securities into a voting trust or similar
Contract or subject any Voting Securities to any voting agreement, pooling
arrangement or similar arrangement or other Contract (other than solely between
(x) the CD&R Investors, CD&R and the CD&R Investment Funds or (y) the KKR
Investors, KKR and the KKR Investment Funds, and, in the case of each of the
foregoing (x) and (y), their respective Controlled Affiliates), or grant any
proxy with respect to any Voting Securities (other than (A) pursuant to
Section 1.4(b) or (B) otherwise to the Company or a Person specified by the
Company in a proxy card provided to stockholders of the Company by or on behalf
of the Company, (iii) enter, agree to enter, propose or offer to enter into or
facilitate any merger, business combination, recapitalization, restructuring,
change in control transaction or other similar extraordinary transaction
involving the Company or any of its subsidiaries (unless (1) such transaction is
affirmatively publicly recommended by the Board and there has otherwise been no
breach of this Section 2.2 in connection with or relating to such transaction or
(2) such action is expressly permitted by Section 2.1(c)(ii)), (iv) make, or in
any way participate or engage in, any “solicitation” of “proxies” (as such terms
are used in the proxy rules of the Commission) to vote, or advise or knowingly
influence any Person with respect to the voting of, any Voting Securities,
(v) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company,
(vi) form, join or in any way participate in a Group (other than with its
Permitted Transferee that is bound by the restrictions of this Section 2.2(a) or
a Group which consists solely of any of CD&R, any CD&R Investment Fund and the
CD&R Investors, or of KKR, any KKR Investment Fund, the KKR Investors and, in
each case, their respective Controlled Affiliates), with respect to any Voting
Securities, (vii) otherwise act, alone or in concert with others, to seek to
Control or influence the management or the policies of the Company (provided,
that this clause (vii) shall in no way limit the activities of any CD&R Investor
Director or any KKR Investor Director taken in good faith solely in his or her
capacity as a director of the Company), (viii) publicly disclose any intention,
plan, arrangement or other Contract prohibited by, or inconsistent with, the
foregoing or (ix) advise or knowingly assist or encourage or enter into any
discussions, negotiations, agreements, or arrangements or other Contracts with
any other Persons in connection with the foregoing. The CD&R Investors, the KKR
Investors, CD&R and KKR further agree that, during the Standstill Period, the
CD&R Investors, the KKR Investors, CD&R and KKR shall not, directly or
indirectly, and shall not permit any of their Controlled Affiliates, directly or
indirectly, to, and neither of CD&R or KKR shall permit any CD&R Investment Fund
or KKR Investment Fund, respectively, directly or indirectly, to (x) request the
Company to amend or waive any provision of this Section 2.2 (including this
sentence) or (y) take any action that would reasonably be expected to require
the Company to make a public announcement regarding the possibility of a
business combination, merger or other type of transaction or matter described in
this Section 2.2; provided, that this clause (y) shall in no way limit the
activities of any CD&R Investor Director or any KKR Investor Director taken in
good faith solely in his or her capacity as a director of the Company.

(b) “Standstill Period” shall mean, with respect to each of (i) CD&R and the
CD&R Investors and (ii) KKR and the KKR Investors, from the Closing Date until
the date that is the later of (x) the date on which either CD&R and the CD&R
Investors (with respect to CD&R) or KKR and the KKR Investors (with respect to
KKR) Beneficially Own 25% or less of the Shares Beneficially Owned by such
Persons as of immediately following the Closing and (y) one year

 

-12-



--------------------------------------------------------------------------------

after the date on which, with respect to CD&R, the CD&R Investor Director ceases
to serve as a director on the Board or, with respect to KKR, the date on which
the KKR Investor Director ceases to serve as a director on the Board, (and such
CD&R Investors or KKR Investors, respectively, either no longer have any rights
under Article I to designate any Investor Designee to serve on the Board or have
irrevocably waived any such rights). For the avoidance of doubt, notwithstanding
anything to the contrary contained herein, at all times during the Standstill
Period, each of (A) CD&R and the CD&R Investors and (B) KKR and the KKR
Investors agree that their Beneficial Ownership, on a fully diluted basis, of
Voting Securities or securities of the Company that are convertible,
exchangeable or exercisable into Voting Securities, shall not exceed the CD&R
Ownership Limit or the KKR Ownership Limit, respectively.

ARTICLE III

NON-COMPETITION; NON-SOLICIT

3.1 Non-Competition; Non-Solicit.

(a) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, each of Clayton, Dubilier & Rice Fund VII, L.P. and
CD&R Parallel Fund VII, L.P. hereby covenants and agrees that, from the Closing
Date and until the date that is three (3) years after the date of the Closing,
such Persons shall not own, manage or operate, or participate in, or benefit
from, the ownership, management or operation of, or have any Beneficial
Ownership interest in, any Specified Entity.

(b) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, each of KKR 2006 Fund L.P. and KKR Partners III, L.P.
hereby covenants and agrees that, from the Closing Date and until the date that
is three (3) years after the date of the Closing, such Persons shall not own,
manage or operate, or participate in, or benefit from, the ownership, management
or operation of, or have any Beneficial Ownership interest in, any Specified
Entity.

(c) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, from the Closing Date and until a KKR Investor Rights
Termination Event, (i) each of KKR and KKR 2006 Fund L.P. hereby covenants and
agrees that such Investor will establish and maintain adequate procedures to
prevent Confidential Information with respect to the Company, its subsidiaries
and its and their businesses, finances and operations from being disclosed to
investment professionals of such Investor (whether or not such Persons are
engaged in the private equity business or the KKR Non-Private Equity Business)
in connection with the consideration or evaluation by such investment
professionals of an investment in a Designated Entity; provided that nothing
herein shall restrict any disclosure to the extent such disclosure occurs as
part of such Investor’s or its Affiliates’ regular internal reporting, portfolio
management process or investment committee participation and (ii) the KKR
Investor Director shall not serve as a director or otherwise participate in any
other manner in any other Designated Entity (or the evaluation or investigation
thereof) in which any private equity business or KKR Non-Private Equity Business
has invested or is considering an investment (other than through such
individual’s ownership interest in, or employment by, any Investor or any
Affiliate of any Investor); provided that nothing herein shall restrict such
Investor’s or its Affiliates’ regular internal reporting, portfolio management
process or investment committee participation by such KKR Investor Director.

 

-13-



--------------------------------------------------------------------------------

(d) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, from the Closing Date and until a CD&R Investor Rights
Termination Event, (i) each of CD&R and Clayton, Dubilier & Rice Fund VII, L.P.
hereby covenants and agrees that such Investor will establish and maintain
adequate procedures to prevent Confidential Information with respect to the
Company, its subsidiaries and its and their businesses, finances and operations
from being disclosed to investment professionals of such Investor (whether or
not such Persons are engaged in the private equity business or the CD&R
Non-Private Equity Business) in connection with the consideration or evaluation
by such investment professionals of an investment in a Designated Entity;
provided that nothing herein shall restrict any disclosure to the extent such
disclosure occurs as part of such Investor’s or its Affiliates’ regular internal
reporting, portfolio management process or investment committee participation
and (ii) the CD&R Investor Director shall not serve as a director or otherwise
participate in any other manner in any other Designated Entity (or the
evaluation or investigation thereof) in which any private equity business or
CD&R Non-Private Equity Business has invested or is considering an investment
(other than through such individual’s ownership interest in, or employment by,
any Investor or any Affiliate of any Investor); provided that nothing herein
shall restrict such Investor’s or its Affiliates’ regular internal reporting,
portfolio management process or investment committee participation by such CD&R
Investor Director.

(e) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, each of CD&R, the CD&R Investors, KKR and the KKR
Investors hereby covenants and agrees that, during the Standstill Period, such
Persons shall not solicit for employment any person that is (or was within the
six-month period prior to the date of determination) a member of the management
team of the Company or any of its subsidiaries, or of the management team of
Unicorn or any of its subsidiaries, in each case with a title of Operating
Company President (or the equivalent) or higher; provided, that (i) employing
any person who contacts such Person on his or her own initiative and without any
direct solicitation by such Person or as a result of general, non-targeted media
advertising or (ii) soliciting or employing any such person through the use of
an independent search firm that contacts employees of the Company or any of its
subsidiaries, or of Unicorn or any of its subsidiaries, without the direction or
advice of any of the Persons whose activities are restricted by this
Section 3.1(d) shall, in each case, not be deemed to be direct or indirect
solicitations.

(f) For the avoidance of doubt, in the event of a breach of the obligations
under this Section 3.1, in addition to all other available remedies, the Company
shall be entitled to seek specific performance to enforce the provisions of this
Section 3.1 in any court of competent jurisdiction in accordance with
Section 7.10.

(g) Each of CD&R, the CD&R Investors, KKR and the KKR Investors acknowledges
that the restrictions contained in this Section 3.1 are reasonable and necessary
to protect the legitimate interests of the Company and constitute a material
inducement to the Company to enter into this Agreement and the Merger Agreement
and consummate the

 

-14-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and the Merger Agreement. It is the
intent of the parties that the provisions of this Section 3.1 shall be enforced
to the fullest extent permissible under the Applicable Law and public policies
applied in each jurisdiction in which enforcement is sought. If any particular
provision or portion of this Section 3.1 shall be adjudicated to be invalid or
unenforceable, such provision or portion thereof shall be deemed amended to the
minimum extent necessary to render such provision or portion valid and
enforceable, such amendment to apply only with respect to the operation of such
provision or portion in the particular jurisdiction in which such adjudication
is made.

3.2 Outside Activities. Subject to the provisions of Section 1.6 and
Section 3.1:

(a) Subject to subsection (c) below, CD&R, any CD&R Investor, any CD&R
Investment Fund, KKR, any KKR Investor, any KKR Investment Fund and any of their
respective Affiliates may engage in or possess any interest in other
investments, business ventures or Persons of any nature or description,
independently or with others, similar or dissimilar to, or that competes with,
the investments or business of the Company, and may provide advice and other
assistance to any such investment, business venture or Person;

(b) The Company shall have no rights by virtue of this Agreement in and to such
investments, business ventures or Persons or the income or profits derived
therefrom; and

(c) The pursuit of any such investment or venture, even if competitive with the
business of the Company, shall not be deemed wrongful or improper and shall not
constitute a conflict of interest or breach of fiduciary or other duty in
respect of the Company, its subsidiaries or the Investors. None of CD&R, the
CD&R Investors, any CD&R Investment Fund, KKR, any KKR Investor, any KKR
Investment Fund or any of their respective Affiliates shall be obligated to
present any particular investment or business opportunity to the Company even if
such opportunity is of a character that, if presented to the Company, could be
pursued by the Company, and each of CD&R, the CD&R Investors, any CD&R
Investment Fund, KKR, any KKR Investor, any KKR Investment Fund and any of their
respective Affiliates shall have the right to pursue for its own account
(individually or as a partner or a fiduciary) or to recommend to any other
Person any such investment opportunity; provided, that a CD&R Investor Director
or a KKR Investor Director, as the case may be, who is offered an investment or
business opportunity in his or her capacity as a member of the Board shall be
obligated to communicate such opportunity to the Company, in which case CD&R,
the CD&R Investors, any CD&R Investment Fund or KKR, any KKR Investor, any KKR
Investment Fund and their respective Affiliates, respectively, shall not be
permitted to pursue such opportunity unless the Board determines not to do so.

 

-15-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Investors. Each Investor, on behalf of
itself and not any other Investor, hereby represents and warrants to the Company
as follows as of the date hereof:

(a) Such Investor: (i) will be acquiring at Closing the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any foreign, federal,
state or local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. Such Investor understands that the Shares may not be
Transferred except pursuant to the registration provisions of the Securities Act
(and in compliance with any other Applicable Law) or pursuant to an applicable
exemption therefrom.

4.2 Representations and Warranties of CD&R. Each Initial CD&R Investor hereby
represents and warrants to the Company as follows:

(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(b) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

4.3 Representations and Warranties of KKR. Each Initial KKR Investor hereby
represents and warrants to the Company as follows:

(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(b) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

 

-16-



--------------------------------------------------------------------------------

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

4.4 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) Applicable Law, (y) the organizational documents of
the Company (following any actions taken pursuant to Section 1.1(i)) or (z) any
contract or agreement to which the Company is a party.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

ARTICLE V

REGISTRATION

5.1 Demand Registrations.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof (x) solely during any period that the Company is
then-ineligible under Applicable Law to register Registrable Securities on Form
S-3 pursuant to Section 5.3 or, if the Company is so eligible but has failed to
comply with its obligations under Section 5.3 or (y) following the expiration of
the Company’s obligation to keep the Shelf Registration Statement continuously
effective pursuant to Section 5.3(c), but only if there is no Shelf Registration
Statement then in effect, any Demand Stockholders (“Requesting Stockholders”)
shall be entitled

 

-17-



--------------------------------------------------------------------------------

to make an unlimited number of written requests of the Company (each, a
“Demand”) for registration under the Securities Act of an amount of Registrable
Securities then held by such Requesting Stockholders that equals or is greater
than the Registrable Amount (a “Demand Registration”). Thereupon the Company
will, subject to the terms of this Agreement, use its reasonable best efforts to
effect the registration as promptly as practicable under the Securities Act of:

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Stockholders for disposition in accordance with the
intended method of disposition stated in such Demand;

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 5.1(b), but subject to Section 5.1(g); and

(iii) all shares of Company Common Stock which the Company may elect to register
in connection with any offering of Registrable Securities pursuant to this
Section 5.1, but subject to Section 5.1(g);

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Company Common Stock, if any, to be so registered.

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known and (iii) the identity of the Requesting Stockholder(s). Within three
(3) Business Days after receipt of a Demand, the Company shall give written
notice of such Demand to all other holders of Registrable Securities. The
Company shall include in the Demand Registration covered by such Demand all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein within ten (10) days after the Company’s notice
required by this paragraph has been given, subject to Section 5.1(g). Each such
written request shall comply with the requirements of a Demand as set forth in
this Section 5.1(b).

(c) A Demand Registration shall not be deemed to have been effected and shall
not count as a Demand Registration (i) unless a registration statement with
respect thereto has become effective and has remained effective for a period of
at least one hundred eighty (180) days or such shorter period in which all
Registrable Securities included in such Demand Registration have actually been
sold thereunder (provided, that such period shall be extended for a period of
time equal to the period the holder of Registrable Securities refrains from
selling any securities included in such registration statement at the request of
the Company or the lead managing underwriter(s) pursuant to the provisions of
this Agreement) or (ii) if, after it has become effective, such Demand
Registration becomes subject, prior to one hundred eighty (180) days after
effectiveness, to any stop order, injunction or other order or requirement of
the Commission or other Governmental Authority, other than by reason of any act
or omission by the applicable Selling Stockholders.

 

-18-



--------------------------------------------------------------------------------

(d) Demand Registrations shall be on such appropriate registration form of the
Commission as shall be selected by the Company and reasonably acceptable to the
Requesting Stockholders.

(e) The Company shall not be obligated to (i) subject to Section 5.1(c),
maintain the effectiveness of a registration statement under the Securities Act
filed pursuant to a Demand Registration, for a period longer than one hundred
eighty (180) days or (ii) effect any Demand Registration (A) within six
(6) months of a “firm commitment” Underwritten Offering in which all Demand
Stockholders were offered “piggyback” rights pursuant to Section 5.2 (subject to
Section 5.2(b)) and at least 75% of the number of Registrable Securities
requested by such Demand Stockholders to be included in such Demand Registration
were included and sold, (B) within six (6) months of the completion of any other
Demand Registration (including, for the avoidance of doubt, any Underwritten
Offering pursuant to any Shelf Registration Statement) or (C) if, in the
Company’s reasonable judgment, it is not feasible for the Company to proceed
with the Demand Registration because of the unavailability of audited or other
required financial statements; provided, that the Company shall use its
reasonable best efforts to obtain such financial statements as promptly as
practicable.

(f) The Company shall be entitled to postpone (upon written notice to the Demand
Stockholders) the filing or the effectiveness of a registration statement for
any Demand Registration in the event of a Blackout Period until the expiration
of the applicable Blackout Period. In the event of a Blackout Period under
clause (ii) of the definition thereof, the Company shall deliver to the Demand
Stockholders requesting registration a certificate signed by either the chief
executive officer or the chief financial officer of the Company certifying that,
in the good faith judgment of the Board, the conditions described in clause
(ii) of the definition of Blackout Period are met. Such certificate shall
contain an approximation of the anticipated delay.

(g) If, in connection with a Demand Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
(their) opinion, the inclusion of all of the securities sought to be registered
in connection with such Demand Registration would adversely affect the success
thereof, then the Company shall include in such registration statement only such
securities as the Company is advised by such lead managing underwriter(s) can be
sold without such adverse effect as follows and in the following order of
priority: (i) first, up to the number of Registrable Securities requested to be
included in such Demand Registration by the Demand Stockholders, which, in the
opinion of the lead managing underwriter(s), can be sold without adversely
affecting the success thereof, pro rata among such Demand Stockholders on the
basis of the number of such Registrable Securities requested to be included by
such Demand Stockholders; (ii) second, up to the number of Registrable
Securities requested to be included in such Demand Registration by other holders
of Registrable Securities, pro rata on the basis of the amount of such
Registrable Securities requested to be included by such holders; (iii) third,
securities the Company proposes to sell; and (iv) fourth, all other securities
of the Company duly requested to be included in such registration statement, pro
rata on the basis of the amount of such other securities requested to be
included or such other allocation method determined by the Company.

 

-19-



--------------------------------------------------------------------------------

(h) Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Stockholder(s) shall select the investment banker(s) and manager(s)
that will serve as managing underwriters (including which such managing
underwriters will serve as lead or co-lead) and underwriters with respect to the
offering of such Registrable Securities; provided, that such investment
banker(s) and manager(s) shall be reasonably acceptable to the Company (such
acceptance not to be unreasonably withheld, conditioned or delayed).

5.2 Piggyback Registrations.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof, whenever the Company proposes to register any Company
Common Stock under the Securities Act (other than a registration by the Company
(i) on Form S-4 or any successor form thereto, (ii) on Form S-8 or any successor
form thereto, (iii) on a Shelf Registration Statement pursuant to Section 5.3 or
(iv) pursuant to Section 5.1) (a “Piggyback Registration”), whether for its own
account or for the account of others, the Company shall give all holders of
Registrable Securities prompt written notice thereof (but not less than ten
(10) Business Days prior to the filing by the Company with the Commission of any
registration statement with respect thereto). Such notice (a “Piggyback Notice”)
shall specify the number of shares of Company Common Stock proposed to be
registered, the proposed date of filing of such registration statement with the
Commission, the proposed means of distribution, the proposed managing
underwriter(s) (if any) and a good faith estimate by the Company of the proposed
minimum offering price of such shares of Company Common Stock, in each case to
the extent then known. Subject to Section 5.2(b), the Company shall include in
each such Piggyback Registration all Registrable Securities held by holders of
Registrable Securities (a “Piggyback Seller”) with respect to which the Company
has received written requests (which written requests shall specify the number
of Registrable Securities requested to be disposed of by such Piggyback Seller)
for inclusion therein within ten (10) days after such Piggyback Notice is
received by such Piggyback Seller.

(b) If, in connection with a Piggyback Registration that involves an
Underwritten Offering, the lead managing underwriter(s) advises the Company
that, in its opinion, the inclusion of all the shares of Company Common Stock
sought to be included in such Piggyback Registration by (i) the Company,
(ii) other Persons who have sought to have shares of Company Common Stock
registered in such Piggyback Registration pursuant to rights to demand (other
than pursuant to so-called “piggyback” or other incidental or participation
registration rights) such registration (such Persons being “Other Demanding
Sellers”), (iii) the Piggyback Sellers and (iv) any other proposed sellers of
shares of Company Common Stock (such Persons being “Other Proposed Sellers”), as
the case may be, would adversely affect the success thereof, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such shares of Company Common Stock as the Company is so
advised by such lead managing underwriter(s) can be sold without such an effect,
as follows and in the following order of priority:

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of shares of Company Common Stock to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, Registrable Securities of Piggyback Sellers, pro rata on
the basis of the number of Registrable Securities proposed to be sold by such
Piggyback Sellers, (C) third, shares of Company Common Stock sought to be
registered by Other Demanding Sellers, pro rata on the basis of the number of
shares of Company Common Stock proposed to be sold by such Other Demanding
Sellers and (D) fourth, other shares of Company Common Stock proposed to be sold
by any Other Proposed Sellers; or

 

-20-



--------------------------------------------------------------------------------

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of shares of Company Common
Stock sought to be registered by each Other Demanding Seller pro rata in
proportion to the number of securities sought to be registered by all such Other
Demanding Sellers, (B) second, Registrable Securities of Piggyback Sellers, pro
rata on the basis of the number of shares of Company Common Stock proposed to be
sold by such Piggyback Sellers, (C) third, shares of Company Common Stock to be
sold by the Company and (D) fourth, other shares of Company Common Stock
proposed to be sold by any Other Proposed Sellers.

(c) For clarity, in connection with any Underwritten Offering under this
Section 5.2 for the Company’s account, the Company shall not be required to
include the Registrable Securities of a Piggyback Seller in the Underwritten
Offering unless such Piggyback Seller accepts the terms of the underwriting as
agreed upon between the Company and the lead managing underwriter(s), which
shall be selected by the Company.

(d) If, at any time after giving written notice of its intention to register any
shares of Company Common Stock as set forth in this Section 5.2 and prior to the
time the registration statement filed in connection with such Piggyback
Registration is declared effective, the Company shall determine for any reason
not to register such shares of Company Common Stock, the Company may, at its
election, give written notice of such determination to the Piggyback Sellers
within five (5) Business Days thereof and thereupon shall be relieved of its
obligation to register any Registrable Securities in connection with such
particular withdrawn or abandoned Piggyback Registration; provided, that Demand
Stockholders may continue the registration as a Demand Registration pursuant to
the terms of Section 5.1.

5.3 Shelf Registration Statement.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof, and further subject to the availability of a registration
statement on Form S-3 or any successor form thereto (“Form S-3”) to the Company,
any of the Demand Stockholders may by written notice delivered to the Company
(the “Shelf Notice”) require the Company to file as soon as reasonably
practicable, and to use reasonable best efforts to cause to be declared
effective by the Commission as soon as reasonably practicable after such filing
date, a Form S-3 providing for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) relating to the offer and sale, from time to time, of an amount of
Registrable Securities then held by such Demand Stockholders that equals or is
greater than the Registrable Amount. Notwithstanding the foregoing, to the
extent that upon the expiration of the Restricted Period the Company is a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act), a
Shelf Notice shall not be required and the Company shall file, as soon as
reasonably practicable following the expiration of the Restricted Period, the
Shelf Registration Statement in the form of an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) or any successor
form thereto registering all Registrable Securities then held by such Demand
Stockholders.

 

-21-



--------------------------------------------------------------------------------

(b) Within ten (10) days after receipt of a Shelf Notice pursuant to
Section 5.3(a), the Company will deliver written notice thereof to all other
holders of Registrable Securities. Each other holder of Registrable Securities
may elect to participate with respect to its Registrable Securities in the Shelf
Registration Statement in accordance with the plan and method of distribution
set forth, or to be set forth, in such Shelf Registration Statement by
delivering to the Company a written request to so participate within ten
(10) days after the Shelf Notice is received by any such holder of Registrable
Securities.

(c) Subject to Section 5.3(d), the Company will use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective until the
earlier of (i) five (5) years after the Shelf Registration Statement has been
declared effective; (ii) the date on which all Registrable Securities covered by
the Shelf Registration Statement have been sold thereunder in accordance with
the plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise cease to be Registrable Securities;
and (iii) the date on which this agreement terminates pursuant to Section 7.1.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities who elected to participate in the Shelf
Registration Statement, to require such holders of Registrable Securities to
suspend the use of the prospectus for sales of Registrable Securities under the
Shelf Registration Statement during any Blackout Period. In the event of a
Blackout Period under clause (ii) of the definition thereof, the Company shall
deliver to the Demand Stockholders requesting registration a certificate signed
by either the chief executive officer or the chief financial officer of the
Company certifying that, in the good faith judgment of the Board, the conditions
described in clause (ii) of the definition of Blackout Period are met. Such
certificate shall contain an approximation of the anticipated delay. After the
expiration of any Blackout Period and without any further request from a holder
of Registrable Securities, the Company to the extent necessary shall as promptly
as reasonably practicable prepare a post-effective amendment or supplement to
the Shelf Registration Statement or the prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(e) At any time that a Shelf Registration Statement is effective, if any Demand
Stockholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the Shelf Registration Statement in an Underwritten Offering (a “Shelf
Offering”), then, the Company shall promptly amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into
account, solely in connection with a Marketed Underwritten Shelf Offering, the
inclusion of Registrable Securities by any other holders pursuant to this
Section 5.3). In connection with any Shelf Offering that is an Underwritten
Offering and where the plan of distribution set forth in the applicable
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
(a “Marketed Underwritten Shelf Offering”):

(i) the Company shall forward the Take-Down Notice to all other holders of
Registrable Securities included on the Shelf Registration Statement and the
Company and such proposing Demand Stockholder(s) shall permit each such holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Marketed Underwritten Shelf Offering if such holder notifies
the proposing Demand Stockholder(s) and the Company within five (5) days after
delivery of the Take-Down Notice to such holder; and

 

-22-



--------------------------------------------------------------------------------

(ii) if the lead managing underwriter(s) advises the Company and the proposing
Demand Stockholder(s) that, in its opinion, the inclusion of all of the
securities sought to be sold in connection with such Marketed Underwritten Shelf
Offering would adversely affect the success thereof, then there shall be
included in such Marketed Underwritten Shelf Offering only such securities as
the proposing Demand Stockholder(s) is advised by such lead managing
underwriter(s) can be sold without such adverse effect, and such number of
Registrable Securities shall be allocated in the same manner as described in
Section 5.1(g). Except as otherwise expressly specified in this Section 5.3, any
Marketed Underwritten Shelf Offering shall be subject to the same requirements,
limitations and other provisions of this Article V as would be applicable to a
Demand Registration ( i.e., as if such Marketed Underwritten Shelf Offering were
a Demand Registration), including Section 5.1(e)(ii) (provided that references
therein to six (6) months shall be deemed to be references to four
(4) months) and Section 5.1(g).

5.4 Withdrawal Rights. Any holder of Registrable Securities having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement (subject to the other terms and conditions of this Agreement). No such
withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each Demand
Stockholder seeking to register Registrable Securities notice to such effect
and, within ten (10) days following the mailing of such notice, such Demand
Stockholders still seeking registration shall, by written notice to the Company,
elect to register additional Registrable Securities to satisfy the Registrable
Amount or elect that such registration statement not be filed or, if theretofore
filed, be withdrawn. During such ten (10) day period, the Company shall not file
such registration statement if not theretofore filed or, if such registration
statement has been theretofore filed, the Company shall not seek, and shall use
reasonable best efforts to prevent, the effectiveness thereof.

5.5 Holdback Agreements. In connection with any Underwritten Offering, each
Demand Stockholder, agrees to enter into customary agreements restricting the
public sale or distribution of equity securities of the Company (including sales
pursuant to Rule 144 under the Securities Act) to the extent required in writing
by the lead managing underwriter(s) with respect

 

-23-



--------------------------------------------------------------------------------

to an applicable Underwritten Offering during the period commencing on the date
of the “pricing” of such Underwritten Offering) and continuing for not more than
sixty (60) days after the date of the “final” prospectus (or “final” prospectus
supplement if the Underwritten Offering is made pursuant to a Shelf Registration
Statement), pursuant to which such Underwritten Offering shall be made, or such
lesser period as is required by the lead managing underwriter(s) or such lesser
period as is required by the lead managing underwriter(s). Any discretionary
waiver or termination of the requirements under the foregoing provisions made by
the Company or applicable lead managing underwriter(s) shall apply to each
holder of Registrable Securities on a pro rata basis.

If any Demand Registration or Shelf Offering involves an Underwritten Offering,
the Company will not effect any public sale or distribution of any common equity
(or securities convertible into or exchangeable or exercisable for common
equity) (other than a registration statement on Form S-4, Form S-8 or any
successor forms thereto) for its own account, within sixty (60) days, after the
effective date of such registration except as may otherwise be agreed between
the Company and the lead managing underwriter(s) of such Underwritten Offering.

5.6 Registration Procedures.

(a) If and whenever the Company is required to use reasonable best efforts to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 5.1, Section 5.2 or Section 5.3, the Company shall as
expeditiously as reasonably practicable:

(i) prepare and file with the Commission a registration statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable best efforts to cause such
registration statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further, that before filing such registration statement or any
amendments thereto, the Company will furnish to the Demand Stockholders which
are including Registrable Securities in such registration (“Selling
Stockholders”), their counsel and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and, if requested by such counsel, provide such counsel
reasonable opportunity to participate in the preparation of such registration
statement and each prospectus included therein and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors. The Company shall not file any such registration
statement or prospectus or any amendments or supplements thereto with respect to
a Demand Registration to which the holders of a majority of Registrable
Securities held by the Requesting Stockholder(s), their counsel or the lead
managing underwriter(s), if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with Applicable Law;

 

-24-



--------------------------------------------------------------------------------

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective pursuant to the
terms of this Article V, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement;

(iii) if requested by the lead managing underwriter(s), if any, or the holders
of a majority of the then outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead managing
underwriter(s), if any, and such holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 5.6(a)(iii) that are not, in the opinion of counsel for the
Company, in compliance with Applicable Law;

(iv) furnish to the Selling Stockholders and each underwriter, if any, of the
securities being sold by such Selling Stockholders such number of conformed
copies of such registration statement and of each amendment and supplement
thereto, such number of copies of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
each free writing prospectus (as defined in Rule 405 of the Securities Act) (a
“Free Writing Prospectus”) utilized in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Stockholders and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Stockholders;

(v) use reasonable best efforts to register or qualify or cooperate with the
Selling Stockholders, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under such other securities laws or “blue sky” laws of
such jurisdictions as the Selling Stockholders and any underwriter of the
securities being sold by such Selling Stockholders shall reasonably request, and
to keep each such registration or qualification (or exemption therefrom)
effective during the period such registration statement is required to be kept
effective and take any other action which may be necessary or reasonably
advisable to enable such Selling Stockholders and underwriters to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Stockholders, except that the Company shall not for any such purpose be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (v) be
obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

 

-25-



--------------------------------------------------------------------------------

(vi) use reasonable best efforts to cause such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if no such securities are so listed, use reasonable
best efforts to cause such Registrable Securities to be listed on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Stock Market;

(vii) use reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be reasonably necessary to enable
the Selling Stockholder(s) thereof to consummate the disposition of such
Registrable Securities;

(viii) use reasonable best efforts to provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;

(ix) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and use its
reasonable best efforts to take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the lead managing
underwriter(s), if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Offering (A) make such representations and warranties to the holders of such
Registrable Securities and the underwriters, if any, with respect to the
business of the Company and its subsidiaries, and the registration statement,
prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers in underwritten offerings, and, if true, confirm the same if and
when requested, (B) if an underwriting agreement has been entered into, the same
shall contain indemnification provisions and procedures substantially to the
effect set forth in Section 5.9 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the holders
of a majority of the Registrable Securities being sold and (C) deliver such
documents and certificates as reasonably requested by the holders of a majority
of the Registrable Securities being sold, their counsel and the lead managing
underwriters(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;

(x) in connection with an Underwritten Offering, use reasonable best efforts to
obtain for the Selling Stockholders and underwriter(s) (A) opinions of counsel
for the Company, covering the matters customarily covered in opinions requested
in underwritten offerings and such other matters as may be reasonably requested
by such Selling Stockholders and underwriters and (B) “comfort” letters and
updates thereof (or, in the case of any such Person which does not satisfy the
conditions for receipt of a “comfort”

 

-26-



--------------------------------------------------------------------------------

letter specified in Statement on Auditing Standards No. 72, an “agreed upon
procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements and, to the extent required, any
other financial statements included in such registration statement, covering the
matters customarily covered in “comfort” letters in connection with underwritten
offerings;

(xi) make available for inspection by the Selling Stockholders, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained in connection
with such offering by such Selling Stockholders or underwriter (collectively,
the “Inspectors”), financial and other records, pertinent corporate documents
and instruments of the Company (collectively, the “Records”), as shall be
reasonably necessary, or as shall otherwise be reasonably requested, to enable
them to exercise their due diligence responsibility, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney, agent or accountant in connection with such registration
statement; provided, however, that the Company shall not be required to provide
any information under this clause (xi) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) if either (1) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (2) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing; unless prior to furnishing any such
information with respect to clause (1) or (2) such Selling Stockholder
requesting such information enters into, and causes each of its Inspectors to
enter into, a confidentiality agreement on terms and conditions reasonably
acceptable to the Company; provided, further, that each Selling Stockholder
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction or by another Governmental Authority, give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action seeking to prevent disclosure of the Records deemed
confidential;

(xii) as promptly as practicable notify in writing the Selling Stockholder and
the underwriters, if any, of the following events: (A) the filing of the
registration statement, any amendment thereto, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective amendment
thereto, when the same has become effective; (B) any request by the Commission
or any other U.S. or state governmental authority for amendments or supplements
to the registration statement or the prospectus or for additional information;
(C) the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose; (D) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company

 

-27-



--------------------------------------------------------------------------------

contained in any mutual agreement (including any underwriting agreement)
contemplated by Section 5.6(a)(ix) cease to be true and correct in any material
respect; and (F) upon the happening of any event that makes any statement made
in such registration statement or related prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in such registration
statement, prospectus or documents so that, in the case of the registration
statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
any Selling Stockholder, promptly prepare and furnish to such Selling
Stockholder a reasonable number of copies of a supplement to or an amendment of
such registration statement or prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(xiii) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that, subject to the requirements of
Section 5.6(a)(v), the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(xiii) be obligated to be so qualified, (B) subject itself to taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;

(xiv) cooperate with the Selling Stockholders and the lead managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under Applicable
Law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
lead managing underwriter(s) or such Selling Stockholders may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

(xv) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA; and

(xvi) have appropriate officers of the Company prepare and make presentations at
a reasonable number of “road shows” and before analysts and rating agencies, as
the case may be, and other information meetings reasonably organized by the
underwriters and otherwise use its reasonable best efforts to cooperate as
reasonably requested by the Selling Stockholders and the underwriters in the
offering, marketing or selling of the Registrable Securities.

 

-28-



--------------------------------------------------------------------------------

(b) The Company may require each Selling Stockholder and each underwriter, if
any, to furnish the Company in writing such information regarding each Selling
Stockholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request in writing to complete
or amend the information required by such registration statement.

(c) Each Selling Stockholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E) and (F) of Section 5.6(a)(xii), such Selling Stockholder shall
forthwith discontinue such Selling Stockholder’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such Selling Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5.6(a)(xi), or until
it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus; provided, however, that the Company shall extend
the time periods under Section 5.1(c) with respect to the length of time that
the effectiveness of a registration statement must be maintained by the amount
of time the holder is required to discontinue disposition of such securities.

(d) With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration or pursuant to a registration on Form
S-3 (or any successor form), the Company shall:

(i) use reasonable best efforts to make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;

(ii) use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Exchange Act,
at any time when the Company is subject to such reporting requirements; and

(iii) furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company with the Commission as such holder may reasonably request in connection
with the sale of Registrable Securities without registration (in each case to
the extent not readily publicly available).

5.7 Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligations under this Article V, including (a) all
registration and filing fees, including all fees and expenses of compliance with
securities and “blue sky” laws (including the reasonable and documented fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 5.6(a)(v)) and
all

 

-29-



--------------------------------------------------------------------------------

fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121), (b) all printing
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a holder of
Registrable Securities) and copying expenses, (c) all messenger, telephone and
delivery expenses, (d) all fees and expenses of the Company’s independent
certified public accountants and counsel (including with respect to “comfort”
letters and opinions), (e) expenses of the Company incurred in connection with
any “road show” and (f) reasonable and documented fees and disbursements of one
counsel for all holders of Registrable Securities whose shares are included in a
registration statement, which counsel shall be selected by, in the case of a
Demand Registration, the Requesting Stockholders, in the case of a Shelf
Offering, the Demand Stockholder(s) requesting such offering, or in the case of
any other registration, the holders of a majority of the Registrable Securities
being sold in connection therewith, shall be borne solely by the Company whether
or not any registration statement is filed or becomes effective. In connection
with the Company’s performance of its obligations under this Article V, the
Company will pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties and the expense
of any annual audit) and the expenses and fees for listing the securities to be
registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling Stockholder shall pay its portion of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Stockholder’s Registrable Securities pursuant to any
registration.

5.8 Miscellaneous.

(a) Not less than five (5) Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such holder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second Business
Day before the expected filing date, the Requested Information from such holder,
the Company may file the registration statement without including Registrable
Securities of such holder. The failure to so include in any registration
statement the Registrable Securities of a holder of Registrable Securities (with
regard to that registration statement) shall not result in any liability on the
part of the Company to such holder.

(b) The Company shall not grant any demand, piggyback or shelf registration
rights the terms of which are senior to or conflict with the rights granted to
the holders of Registrable Securities hereunder to any other Person without the
prior written consent of Demand Stockholders holding a majority of the
Registrable Securities then held by all Demand Stockholders.

 

-30-



--------------------------------------------------------------------------------

5.9 Registration Indemnification.

(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Stockholder and
its Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such Selling Stockholder or such other
indemnified Person and the officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys and agents of each such
controlling Person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such underwriter, from and against all losses, claims, damages,
liabilities, costs, expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses), judgments, fines, penalties, charges
and amounts paid in settlement (collectively, the “Losses”), as incurred,
arising out of, caused by, resulting from or relating to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus or preliminary prospectus or Free Writing Prospectus or
any amendment or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 5.9(a)) will reimburse each such Selling Stockholder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys and agents
and each such Person who controls each such Selling Stockholder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys and agents of each such controlling Person, each such
underwriter and each such Person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information furnished in
writing to the Company by any other party expressly for use therein.

(b) In connection with any registration statement in which a Selling Stockholder
is participating, without limitation as to time, each such Selling Stockholder
shall, severally and not jointly, indemnify the Company, its directors and
officers, and each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) the Company, from and against
all Losses, as incurred, arising out of, caused by, resulting from or relating
to any untrue statement (or alleged untrue statement) of material fact contained
in the registration statement, prospectus or preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto or any omission (or
alleged omission) of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and (without limitation of the preceding portions of
this Section 5.9(b)) will reimburse the Company, its directors and officers and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information furnished to the Company by such
Selling Stockholder for inclusion in such registration statement, prospectus or
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto. Notwithstanding the foregoing, no Selling Stockholder shall be liable
under this Section 5.9(b) for amounts in excess of the net proceeds received by
such holder in the offering giving rise to such liability.

 

-31-



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it which are different from or in addition to the defenses
available to such indemnifying party and, as a result, a conflict of interest
exists or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or would
reasonably be expected to be materially prejudiced by such delay, in either
event the indemnified party shall be promptly reimbursed by the indemnifying
party for the expenses incurred in connection with retaining one separate legal
counsel (for the avoidance of doubt, for all indemnified parties in connection
therewith)). For the avoidance of doubt, notwithstanding any such assumption by
an indemnifying party, the indemnified party shall have the right to employ
separate counsel in any such matter and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
indemnified party except as provided in the previous sentence. An indemnifying
party shall not be liable for any settlement of an action or claim effected
without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement
(x) includes as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation, (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party and (z) is settled solely for cash for which the indemnified
party would be entitled to indemnification hereunder.

(e) The indemnification provided for under this Agreement shall survive the
Transfer of the Registrable Securities and the termination of this Agreement.

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification

 

-32-



--------------------------------------------------------------------------------

but for such reason or reasons, in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the actions, statements
or omissions that resulted in such Losses as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances. It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Stockholder shall be required to make a contribution in
excess of the amount received by such Selling Stockholder from its sale of
Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

ARTICLE VI

DEFINITIONS

6.1 Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 of the regulations promulgated under the Securities Act and with respect to
each Investor, an “affiliate” of such Investor as defined in Rule 405 of the
regulations promulgated under the Securities Act and any investment fund,
vehicle or holding company of which such Investor or an Affiliate of such
Investor serves as the general partner, managing member or discretionary manager
or advisor; provided, however, that notwithstanding the foregoing, an Affiliate
of an Investor shall not include any portfolio company or other investment of
any such Person or of such Investor or any investment fund, vehicle or holding
company, or any limited partners of such Investor.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means, with respect to any Person, any Law applicable to such
Person, its assets, properties, operations or business.

“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance).

“Blackout Period” means (i) any regular quarterly period during which directors
and executive officers of the Company are not permitted to trade under the
insider trading policy of the Company then in effect and (ii) in the event that
the Company determines in good faith that the registration would reasonably be
expected to materially adversely affect or materially interfere with any bona

 

-33-



--------------------------------------------------------------------------------

fide material financing of the Company or any material transaction under
consideration by the Company or would require disclosure of information that has
not been, and is not otherwise required to be, disclosed to the public, the
premature disclosure of which would materially adversely affect the Company, a
period of up to fifty (50) days; provided, that a Blackout Period described in
this clause (ii) may not occur more than twice in any period of eighteen
(18) consecutive months.

“Board” has the meaning set forth in Section 1.1.

“Business Day” means a day on which banks are generally open for normal business
in New York, New York, which day is not a Saturday or a Sunday.

“CD&R” shall have the meaning set forth in the Recitals.

“CD&R Investment Fund” means any investment fund, investment vehicle or other
account that is, directly or indirectly, managed or advised by CD&R or any of
its Controlled Affiliates.

“CD&R Investor Designee” means, subject to Section 1.3, an individual (who must
be an employee of CD&R or one of its Controlled Affiliates) designated in
writing by the CD&R Investors for election or appointment to the Board and who
is reasonably acceptable to the Board. The initial CD&R Investor Designee shall
be Richard J. Schnall.

“CD&R Investor Director” means a CD&R Investor Designee who has been elected or
appointed to the Board.

“CD&R Investor Rights Termination Event” shall be deemed to occur if (i) as of
the end of any Business Day following the date of this Agreement, the CD&R
Investors Beneficially Own less than 25% of the Shares Beneficially Owned by the
CD&R Investors as of immediately following the Closing or (ii) the private
equity business of CD&R has made any Designated Entity Investment.

“CD&R Investors” means (i) the Initial CD&R Investors, (ii) any Permitted
Transferee of any Initial CD&R Investor to which Shares are Transferred by such
Initial CD&R Investor in compliance with the terms of this Agreement and
(iii) any Permitted Transferee of any of the Persons included in clause (ii) of
this definition to which Shares are Transferred by such Person in compliance
with the terms of this Agreement.

“CD&R Non-Private Equity Business” means any business or investment of CD&R and
its Affiliates distinct from the private equity business of CD&R and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (i) any
Confidential Information with respect to the Company is made available to
investment professionals of CD&R and its Affiliates who are not involved in the
private equity business and who are involved in such other business or
investment or (ii) CD&R or any of its Affiliates instructs or overtly encourages
any such business or investment to take any action that would violate any
provision of this Agreement that would be applicable to such business or
investment were it to be deemed to be a CD&R Investor hereunder.

 

-34-



--------------------------------------------------------------------------------

“CD&R Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial
CD&R Investors as of immediately following the Closing; provided, that, in
either case, the effect of any share repurchases by the Company shall not be
counted for purposes of any measurement of the CD&R Ownership Limit (and, for
the avoidance of doubt, none of the CD&R Investors shall be required to sell or
otherwise dispose of any shares of Company Common Stock as a consequence of any
such repurchase or any other similar action undertaken by the Company) unless
and until any CD&R Investor has acquired Beneficial Ownership of additional
Voting Securities following such repurchase.

“CD&R Related Persons” has the meaning set forth in Section 1.6(b).

“Closing” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in the recitals.

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of an Investor or its Representatives from the
Company or its Representatives, the Beneficial Ownership of Shares or through
the rights granted pursuant hereto, other than information which (i) was or
becomes generally available to the public other than as a result of a breach of
this Agreement by such Investor or any of its Representatives, (ii) was or
becomes available to such Investor or any of its Representatives on a
non-confidential basis from a source other than the Company or its
Representatives, or any other Investor or its Representatives, as the case may
be, provided, that the source thereof is not known by such Investor or such of
its Representatives to be bound by an obligation of confidentiality, or (iii) is
independently developed by such Investor or such of its Representatives without
the use of any such information that would otherwise be Confidential Information
hereunder. Subject to clauses (i)-(iii) above, Confidential Information also
includes all non-public information previously provided by the Company or its
Representatives under the provisions of any confidentiality agreement between
the Company, the Investors or their respective Affiliates or Representatives,
including the Confidentiality Agreement, including all information, documents
and reports referred to thereunder, or otherwise.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
October 9, 2013, between Unicorn and the Company and the confidentiality and
joint defense agreement, dated as of October 9, 2013, between Unicorn, the
Company and their counsel.

“Contract” means any contract, lease, license, indenture, loan, note, agreement
or other legally binding commitment, arrangement or undertaking (whether written
or oral and whether express or implied).

 

-35-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

“Corporate Governance and Nominating Committee” means the Corporate Governance
and Nominating Committee of the Company or any such successor committee.

“Demand” has the meaning set forth in Section 5.1(a).

“Demand Registration” has the meaning set forth in Section 5.1(a).

“Demand Stockholder” means any CD&R Investor or any KKR Investor, in either
case, that holds Registrable Securities.

“Designated Entity” means (i) any Specified Entity or (ii) any Person who, as of
any time of determination, engages in the wholesale food service distribution
business in North America.

“Designated Entity Investment” shall mean an investment in any Designated
Entity, in each case other than an investment in a Designated Entity (i) that is
primarily engaged in business outside of the U.S. and that competes to no more
than a de minimis extent with the Company or (ii) that represents a passive
investment of less than five percent (5%) of the outstanding stock of any
corporation whose equity securities are publicly traded on a nationally
recognized securities exchange (or the non-U.S. equivalent of a nationally
recognized securities exchange).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Transferee” has the meaning set forth in Section 2.1(c)(iv).

“Foreign or State Act” has the meaning set forth in Section 2.1(g).

“Form S-3” has the meaning set forth in Section 5.3(a).

“Free Writing Prospectus” has the meaning set forth in Section 5.6(a)(iv).

“Governmental Authority” means any federal, national, state, local, cantonal,
municipal, international or multinational government or political subdivision
thereof, governmental department, commission, board, bureau, agency, taxing or
regulatory authority, instrumentality or judicial or administrative body, or
arbitrator or SRO, having jurisdiction over the matter or matters in question.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

-36-



--------------------------------------------------------------------------------

“Initial CD&R Investors” means Clayton, Dubilier & Rice Fund VII, L.P., Clayton,
Dubilier & Rice Fund VII (Co-Investment), L.P., CD&R Parallel Fund VII, L.P.,
CDR USF Co-Investor L.P., and CDR USF Co-Investor No. 2, L.P.

“Initial KKR Investors” means KKR 2006 Fund L.P., KKR PEI Investments, L.P., KKR
Partners III, L.P. and OPERF Co-Investment LLC.

“Inspectors” has the meaning set forth in Section 5.6(a)(xi).

“Investor Indemnification Agreements” means each and every certificate,
memorandum or articles of incorporation or association, bylaws, limited
liability company operating agreement, limited partnership agreement and any
other organizational document of, and each and every insurance policy maintained
by, CD&R, the CD&R Investors, KKR, the KKR Investors or their respective
Affiliates, as applicable, providing for, among other things, indemnification of
and advancement of expenses for the CD&R Investor Director and the KKR Investor
Director, as applicable, for, among other things, the same matters that are
subject to indemnification and advancement of expenses under this Agreement.

“Investor Indemnitors” means the CD&R Investors and the KKR Investors and their
respective Affiliates, as applicable, in their capacity as indemnitors to the
CD&R Investor Director and KKR Investor Director, as applicable, under the
applicable Investor Indemnification Agreements.

“Investors” means the CD&R Investors and the KKR Investors.

“KKR” shall have the meaning set forth in the Recitals.

“KKR Investment Fund” means any investment fund, investment vehicle or other
account that is, directly or indirectly, managed or advised by KKR or any of its
Controlled Affiliates.

“KKR Investor Designee” means, subject to Section 1.3, an individual (who must
be an employee of KKR or one of its Controlled Affiliates) designated in writing
by the KKR Investors for election or appointment to the Board and who is
reasonably acceptable to the Board. The initial KKR Investor Designee shall be
Michael Calbert.

“KKR Investor Director” means a KKR Investor Designee who has been elected or
appointed to the Board.

“KKR Investor Rights Termination Event” shall be deemed to occur if (i) as of
the end of any Business Day following the date of this Agreement, the KKR
Investors Beneficially Own less than 25% of the Shares Beneficially Owned by the
KKR Investors as of immediately following the Closing or (ii) the private equity
business of KKR has made any Designated Entity Investment.

“KKR Investors” means (i) the Initial KKR Investors, (ii) any Permitted
Transferee of any Initial KKR Investor to which Shares are Transferred by such
Initial KKR Investor in compliance with the terms of this Agreement and
(iii) any Permitted Transferee of any of the Persons included in clause (ii) of
this definition to which Shares are Transferred by such Person in compliance
with the terms of this Agreement.

 

-37-



--------------------------------------------------------------------------------

“KKR Non-Private Equity Business” means any business or investment of KKR and
its Affiliates distinct from the private equity business of KKR and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (i) any
Confidential Information with respect to the Company is made available to
investment professionals of KKR and its Affiliates who are not involved in the
private equity business and who are involved in such other business or
investment or (ii) KKR or any of its Affiliates instructs or overtly encourages
any such business or investment to take any action that would violate any
provision of this Agreement that would be applicable to such business or
investment were it to be deemed to be a KKR Investor hereunder.

“KKR Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial
CD&R Investors as of immediately following the Closing; provided, that, in
either case, the effect of any share repurchases by the Company shall not be
counted for purposes of any measurement of the KKR Ownership Limit (and, for the
avoidance of doubt, none of the KKR Investors shall be required to sell or
otherwise dispose of any shares of Company Common Stock as a consequence of any
such repurchase or any other similar action undertaken by the Company) unless
and until any KKR Investor has acquired Beneficial Ownership of additional
Voting Securities following such repurchase.

“KKR Related Persons” has the meaning set forth in Section 1.6(b).

“Law” has the meaning set forth in the Merger Agreement.

“Losses” has the meaning set forth in Section 5.9(a).

“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 5.3(e).

“Merger Agreement” has the meaning set forth in the recitals.

“Non-Liable Person” has the meaning set forth in Section 7.12.

“Other Demanding Sellers” has the meaning set forth in Section 5.2(b).

“Other Proposed Sellers” has the meaning set forth in Section 5.2(b).

“Permitted Transfer” has the meaning set forth in Section 2.1(b).

“Permitted Transferee” means, with respect to any Investor, any Affiliate of
such Investor.

“Person” has the meaning set forth in the Merger Agreement.

“Piggyback Notice” has the meaning set forth in Section 5.2(a).

“Piggyback Registration” has the meaning set forth in Section 5.2(a).

“Piggyback Seller” has the meaning set forth in Section 5.2(a).

“Records” has the meaning set forth in Section 5.6(a)(xi).

 

-38-



--------------------------------------------------------------------------------

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $250 million (based on the anticipated offering
price (as reasonably determined in good faith by the Company)), without regard
to any underwriting discount or commission, or such lesser amount of Registrable
Securities as would result in the disposition of all of the Registrable
Securities Beneficially Owned by the applicable Requesting Stockholder.

“Registrable Securities” means the Shares held by the Investors and any shares
of Company Common Stock received by the Investors in respect of the Shares in
connection with any stock split or subdivision, stock dividend, distribution or
similar transaction; provided, that any such Shares shall cease to be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they are sold pursuant to
Rule 144 under the Securities Act or (iii) they shall have ceased to be
outstanding.

“Representatives” has the meaning set forth in Section 1.6(b).

“Requested Information” has the meaning set forth in Section 5.8(a).

“Requesting Stockholders” has the meaning set forth in Section 5.1(a).

“Restricted Period” has the meaning set forth in Section 2.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholders” has the meaning set forth in Section 5.6(a)(i).

“Shares” has the meaning set forth in the recitals.

“Shelf Notice” has the meaning set forth in Section 5.3(a).

“Shelf Offering” has the meaning set forth in Section 5.3(e).

“Shelf Registration Statement” has the meaning set forth in Section 5.3(a).

“Specified Entity” shall mean any Person set forth on Schedule I (and any
successor thereof).

“SRO” means (i) any “self regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market,
or (iii) any other securities exchange.

“Standstill Period” has the meaning set forth in Section 2.2(b).

“Take-Down Notice” has the meaning set forth in Section 5.3(e).

“Total Economic Interest” means, as of any date of determination, the total
economic interests of all Voting Securities then outstanding. The percentage of
the Total Economic Interest Beneficially Owned by any Person as of any date of
determination is the percentage of the Total Economic Interest then Beneficially
Owned by such Person, including pursuant to any swaps or any other agreements,
transactions or series of transactions, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of securities,
in cash or otherwise.

 

-39-



--------------------------------------------------------------------------------

“Total Voting Power” means, as of any date of determination, the total number of
votes that may be cast in the election of directors of the Company if all Voting
Securities then outstanding were present and voted at a meeting held for such
purpose. The percentage of the Total Voting Power Beneficially Owned by any
Person as of any date of determination is the percentage of the Total Voting
Power of the Company that is represented by the total number of votes that may
be cast in the election of directors of the Company by Voting Securities then
Beneficially Owned by such Person.

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise), either voluntary or involuntary, or entry into any
contract, option or other arrangement or understanding with respect to any
offer, sale, lease, assignment, encumbrance, pledge, hypothecation, disposition
or other transfer (by operation of law or otherwise), of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of securities,
in cash or otherwise. “Transferor” means a Person that Transfers or proposes to
Transfer; and “Transferee” means a Person to whom a Transfer is made or is
proposed to be made.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“Unpaid Indemnitee Amounts” has the meaning set forth in Section 1.2(d).

“Volume Limitation” has the meaning set forth in Section 2.1(c)(iii).

“Voting Securities” means shares of Company Common Stock and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

6.2 Interpretation. Whenever used: the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
and the words “hereof” and “herein” and similar words shall be construed as
references to this Agreement as a whole and not limited to the particular
Article, Section, Annex, Exhibit or Schedule in which the reference appears.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Annexes, Exhibits and Schedules mean the Articles, Sections and
Annexes of, and Exhibits and Schedules attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. References to “$” or
“dollars” means United States dollars. Any reference in this Agreement to any
gender shall include all genders. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. The Annexes,

 

-40-



--------------------------------------------------------------------------------

Exhibits and Schedules referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein. The headings of the Articles and Sections are for convenience
of reference only and do not affect the interpretation of any of the provisions
hereof. If, and as often as, there is any change in the outstanding shares of
Company Common Stock by reason of stock dividends, splits, reverse splits,
spin-offs, split-ups, mergers, reclassifications, reorganizations,
recapitalizations, combinations or exchanges of shares and the like, appropriate
adjustment shall be made in the provisions of this Agreement so as to fairly and
equitably preserve, as far as practicable, the rights and obligations set forth
herein that continue to be applicable on the date of such change. No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel.

ARTICLE VII

MISCELLANEOUS

7.1 Term. This Agreement will be effective as of the Closing Date and shall
automatically terminate with respect to the CD&R Investors upon the date that
the CD&R Investors, in the aggregate, Beneficially Own less than 1% of the Total
Voting Power, and, with respect to the KKR Investors, upon the date that the KKR
Investors, in the aggregate, Beneficially Own less than 1% of the Total Voting
Power, so long as, as of such date, all of the then-remaining Registrable
Securities Beneficially Owned by the CD&R Investors or all of the then-remaining
Registrable Securities Beneficially Owned by the KKR Investors, as applicable,
may be sold in a single transaction without limitation under Rule 144 under the
Securities Act and if that is not the case, this Agreement shall terminate when
the foregoing shall be the case. If this Agreement is terminated pursuant to
this Section 7.1, this Agreement shall immediately then be terminated and of no
further force and effect, except for the provisions set forth in Section 1.6(b)
(which shall survive termination of this Agreement for a period of two
(2) years), Section 5.9, Section 6.2 and this Article VII, and except that no
termination hereof pursuant to this Section 7.1 shall have the effect of
shortening the Standstill Period or the period defined by the first sentence of
Section 3.1(a), which, in each case, shall survive in accordance with their
terms.

7.2 Notices.

(a) Notices and other statements in connection with this Agreement shall be in
writing in the English language and shall be delivered by hand, facsimile or
overnight courier to the recipient’s facsimile number or address as set forth
below or to such other facsimile number or address as a party hereto may notify
to the other parties hereto from time to time and shall be given:

 

(i)    if to the Company, to:    Name:    Sysco Corporation    Address:    1390
Enclave Parkway       Houston, TX 77077-2099    Fax:    (281) 584-2510   
Attention:    Russell T. Libby

 

-41-



--------------------------------------------------------------------------------

   with a copy to (which shall not be considered notice):    Name:    Wachtell,
Lipton, Rosen & Katz    Address:    51 West 52nd Street       New York, New York
10019    Fax:    (212) 403-2000    Attention:    Andrew R. Brownstein, Esq.   
   Benjamin M. Roth, Esq. (ii)    if to CD&R or a CD&R Investor, to:    Name:   
Clayton, Dubilier & Rice, Inc.    Address:    375 Park Avenue, 18th Floor      
New York, NY 10152    Fax:    (212) 407-5252    Attention:    Richard J. Schnall
   with a copy to (which shall not be considered notice):    Name:    Debevoise
& Plimpton LLP    Address:    919 Third Avenue       New York, New York 10022   
Fax:    (212) 909-6836    Attention:    Paul S. Bird (iii)    if to KKR or a KKR
Investor, to:    Name:    Kohlberg Kravis Roberts & Co. L.P.    Address:    2800
Sand Hill Road, Suite 94025    Fax:    (650) 233-6548    Attention:    Michael
Calbert    with a copy to (which shall not be considered notice):    Name:   
Simpson Thacher & Bartlett LLP    Address:    425 Lexington Avenue       New
York, New York 10017    Fax:    (212) 455-2502    Attention:    Marni J. Lerner

(b) A notice shall be effective upon receipt and shall be deemed to have been
received:

(i) at the time of delivery, if delivered by hand, or overnight courier; or

 

-42-



--------------------------------------------------------------------------------

(ii) at the time of transmission in legible form if received prior to 5:00 p.m.
local time on such date or at the beginning of the recipient’s next Business Day
if received after 5:00 p.m. local time on such date or such date is not a
Business Day, if delivered by fax.

7.3 Investor Actions. Any determination, consent or approval of, or notice or
request delivered by, or any similar action of, the CD&R Investors, the KKR
Investors or the Investors, as applicable, shall be made by, and shall be valid
and binding upon, all CD&R Investors, all KKR Investors or all Investors,
respectively, if made by (i) in the case of the CD&R Investors, the CD&R
Investors Beneficially Owning a majority of the Total Voting Power then
Beneficially Owned by all CD&R Investors, (ii) in the case of the KKR Investors,
the KKR Investors Beneficially Owning a majority of the Total Voting Power then
Beneficially Owned by all KKR Investors and (iii) in the case of all Investors,
a majority of the Total Voting Power then Beneficially Owned by all Investors.

7.4 Amendments and Waivers. No provision of this Agreement may be amended or
modified unless such amendment or modification is in writing and signed by
(i) the Company, (ii) the CD&R Investors Beneficially Owning a majority of the
Total Voting Power then Beneficially Owned by all CD&R Investors and (iii) the
KKR Investors Beneficially Owning a majority of the Total Voting Power then
Beneficially Owned by all KKR Investors. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law.

7.5 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties, provided that any proposed
assignment by any of the CD&R Investors or the KKR Investors of any of their
respective rights herein to any party other than to an Affiliate of CD&R or KKR,
as applicable, may be granted or withheld in the Company’s sole and absolute
discretion, it being understood that it is the intention of the parties hereto
that the rights afforded to the CD&R Investors and the KKR Investors are
personal to such Persons and are not transferable except as expressly provided
herein. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns. Any attempted assignment in violation of this
Section 7.5 shall be void.

7.6 Severability. It is the intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under Applicable
Law and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provision or portion of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, and such amendment will apply only with
respect to the operation of such provision or portion in the particular
jurisdiction in which such adjudication is made.

7.7 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.

 

-43-



--------------------------------------------------------------------------------

7.8 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Merger Agreement
and the Confidentiality Agreement, constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.

7.9 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION,
PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO NEGOTIATION,
EXPLORATION, DUE DILIGENCE WITH RESPECT TO OR ENTERING INTO OF THIS AGREEMENT OR
ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES TO THIS AGREEMENT
HEREBY (A) AGREE THAT ANY SUCH LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED EXCLUSIVELY IN A COURT OF COMPETENT JURISDICTION LOCATED
WITHIN THE STATE OF DELAWARE, WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT
IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL
CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN
CLAUSE (A) OF THIS SECTION 7.9 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE
WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS; (C) AGREE TO WAIVE TO
THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT
OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT
FORUM; (D) AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH
IN SECTION 7.2 FOR COMMUNICATIONS TO SUCH PARTY; (E) AGREE THAT ANY SERVICE MADE
AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(F) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE EACH
SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY OTHERWISE HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE
DILIGENCE WITH RESPECT TO OR ENTERING INTO OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF

 

-44-



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.9.

7.10 Specific Performance. The parties hereto agree that monetary damages would
not be an adequate remedy in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms. It is
expressly agreed that the parties hereto shall be entitled to equitable relief,
including injunctive relief and specific performance of the terms hereof, this
being in addition to any other remedies to which they are entitled at law or in
equity.

7.11 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns; provided, that the Persons
indemnified under Section 5.9 are intended third party beneficiaries of
Section 5.9, and Non-Liable Persons are intended third party beneficiaries of
Section 7.12.

7.12 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that any party hereto may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that no
Persons other than the named parties hereto shall have any obligation hereunder
and that it has no rights of recovery hereunder against, and no recourse
hereunder or in respect of any oral representations made or alleged to be made
in connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Investor (or
any of their heirs, successors or permitted assigns), or against any former,
current or future director, officer, agent, employee, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative, general
or limited partner, stockholder, manager or member of any of the foregoing
Persons, but in each case not including the named parties hereto (each, a “
Non-Liable Person”), whether by or through attempted piercing of the corporate
veil, by or through a claim (whether in tort, contract or otherwise) by or on
behalf of such party against any Non-Liable Person, by the enforcement of any
assignment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other Applicable Law or otherwise; it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Non-Liable Person, as such, for any
obligations of the applicable party under this Agreement or the transactions
contemplated hereby, in respect of any oral representations made or alleged to
have been made in connection herewith or therewith or for any claim (whether in
tort, contract or otherwise) based on, in respect of or by reason of, such
obligations or their creation.

The remainder of this page left intentionally blank.

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

SYSCO CORPORATION By:   /s/ Russell T. Libby Name:   Russell T. Libby Title:  
Senior Vice President & General Counsel



--------------------------------------------------------------------------------

KOHLBERG KRAVIS ROBERTS & CO. L.P. By:   /s/ Nate Taylor   Name: Nate Taylor  
Title:   Member



--------------------------------------------------------------------------------

KKR 2006 FUND, L.P. By:   KKR Associates 2006 L.P., its   General Partner By:  
KKR 2006 GP LLC, its   General Partner By:   /s/ William J. Janetschek   Name:
William J. Janetschek   Title:   Authorized Person KKR PEI INVESTMENTS, L.P. By:
  KKR PEI Associates, L.P., its   General Partner By:  

KKR PEI GP Limited, the General

Partner of KKR PEI Associates, L.P.

By:   /s/ William J. Janetschek   Name: William J. Janetschek   Title:
  Director KKR PARTNERS III, L.P. By:   KKR III GP LLC, its   General Partner
By:   /s/ William J. Janetschek   Name: William J. Janetschek   Title:
  Authorized Person



--------------------------------------------------------------------------------

OPERF CO-INVESTMENT LLC By:  

KKR Associates 2006 L.P., its

Manager

By:   KKR 2006 GP LLC, its   General Partner By:   /s/ William J. Janetschek  
Name: William J. Janetschek   Title:   Authorized Person



--------------------------------------------------------------------------------

CLAYTON, DUBILIER & RICE, LLC By:   /s/ Nate Sleeper   Name: Nate Sleeper  
Title:   Partner



--------------------------------------------------------------------------------

CLAYTON, DUBILIER & RICE FUND VII, L.P. By:   CD&R Associates VII, Ltd., its  
General Partner By:   /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Vice
President, Treasurer & Assistant Secretary CLAYTON, DUBILIER & RICE FUND VII
(CO-INVESTMENT), L.P. By:   CD&R Associates VII (Co-Investment),   Ltd., its
General Partner By:   /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Vice
President, Treasurer & Assistant Secretary CD&R Parallel FUND VII, L.P. By:  
CD&R Parallel Fund Associates VII, Ltd., its General Partner By:   /s/ Theresa
A. Gore   Name: Theresa A. Gore   Title: Vice President, Treasurer & Assistant
Secretary CDR USF CO-INVESTOR L.P. By:   CDR USF Co-Investor GP Limited, its  
General Partner By:   /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Vice
President, Treasurer & Assistant Secretary



--------------------------------------------------------------------------------

CDR USF CO-INVESTOR L.P. By:   CDR USF Co-Investor GP Limited, its   General
Partner By:   /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Director CDR
USF CO-INVESTOR NO. 2, L.P. By:   CDR USF Co-Investor GP No. 2, its   General
Partner By:   /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Director